Case: 14-10053    Date Filed: 12/11/2014   Page: 1 of 7


                                                       [DO NOT PUBLISH]



          IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT
                    ________________________

                          No. 14-10053
                      Non-Argument Calendar
                    ________________________

                D.C. Docket No. 0:13-cv-62648-RSR



MAEQUERITA QUIRE,

                                                           Plaintiff-Appellant,

                                 versus

MIRAMAR POLICE DEPARTMENT,
DETECTIVE SMITH,
OFFICER HESTER,
SERGEANT BLACK,
SERGEANT SAWCHOOM,

                                                       Defendants-Appellees.

                    ________________________

             Appeal from the United States District Court
                 for the Southern District of Florida
                   ________________________

                          (December 11, 2014)
                Case: 14-10053        Date Filed: 12/11/2014      Page: 2 of 7


Before ED CARNES, Chief Judge, JULIE CARNES and FAY, Circuit Judges.

PER CURIAM:

       Maequerita Quire, 1 a pro se plaintiff, appeals the district court’s decision to

dismiss with prejudice her claims against the Miramar Police Department and

several of its officers.

       Quire filed her pro se complaint in December 2013, alleging that the

Miramar Police Department and several of its officers had violated her rights. 2

The complaint described three separate incidents in which she allegedly had been

assaulted by her neighbor, Messalina Parks, or by someone sent by Parks. In the

first incident, a woman came to Quire’s house and assaulted her, beating her for

twenty minutes and breaking her cheekbone. Though Quire did not know the

woman, the assaulter claimed to have been sent by Parks. Quire called the police,

but no arrest was made and Detective Smith 3 refused Quire’s request that he obtain

Parks’ phone records to see if Parks had called the assaulter shortly before the

assault. In the second incident, Parks followed Quire onto Quire’s property and

   1
    The plaintiff spells her first name “Maeguerita,” while all court documents spell her first
name “Maequerita.” For consistency’s sake, we will follow the court documents’ spelling.
   2
     We take the facts as alleged in the complaint, construing them in the light most favorable to
Quire. See Leal v. Ga. Dep’t of Corr., 254 F.3d 1276, 1278–79 (11th Cir. 2001) (explaining that
the standard for dismissals under Fed. R. Civ. P. 12(b)(6) also applies to dismissals under
§ 1915(e)(2)(B)(ii)); see also Timson v. Sampson, 518 F.3d 870, 872 (11th Cir. 2008)
(recounting the standard for dismissals under Fed. R. Civ. P. 12(b)(6)).
   3
     The complaint omits first names for several of the defendants, such as Detective Smith and
Sergeant Sawchoom. We will not attempt to supply first names for them.



                                                2
               Case: 14-10053      Date Filed: 12/11/2014      Page: 3 of 7


then one of Parks’ friends (it is not clear if it was the same woman from the first

incident) beat Quire with a baseball bat and a stone. When Quire called the police,

the responding officer was “negative” toward her and wrote in his police report

that the State would not prosecute the case. In the third incident, Parks came to

Quire’s house and poured juice on her face. After Quire reported the assault,

Sergeant Sawchoom threatened to arrest her. The complaint also asserts that the

Miramar Police falsely arrested Quire. The complaint itself provides no details,

but an attachment that Quire included along with her complaint indicates that, 4 at

some point, Parks and her friends lied to the police, telling them that Quire had

assaulted Parks with a knife. The police arrested Quire for assault with a weapon,

she was charged with and ultimately convicted of that offense, and as a result spent

a month in prison.

       Because Quire was proceeding in forma pauperis, the district court

conducted a pre-service screening pursuant to 28 U.S.C. § 1915(e)(2)(B). The

court construed her complaint liberally and read it as making two claims under 42

U.S.C. § 1983. See generally Tannenbaum v. United States, 148 F.3d 1262, 1263

(11th Cir. 1998) (“Pro se pleadings are held to a less stringent standard than

pleadings drafted by attorneys and will, therefore, be liberally construed.”). The


   4
    Such documents can be considered at the dismissal stage. See Saunders v. Duke, 766 F.3d
1262, 1270 (11th Cir. 2014).



                                             3
                 Case: 14-10053   Date Filed: 12/11/2014   Page: 4 of 7


first claim alleged that the police’s refusal to make arrests based on Quire’s police

reports violated her federal rights. The second claim alleged that Quire was falsely

imprisoned when the police arrested her for assault with a weapon. The district

court concluded that neither claim could provide a basis for relief and dismissed

the complaint under § 1915(e)(2)(B)(ii) for failure to state a claim. The court went

on to find that, based on Quire’s filings, there was no reason to believe that more

careful drafting could cure the defects in her complaint. It therefore dismissed the

complaint with prejudice on the ground that granting Quire leave to amend “would

not serve the interests of justice but would simply prolong the inevitable dismissal

of this case.”

      We review de novo the district court’s decision to dismiss the complaint

pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii). Mitchell v. Farcass, 112 F.3d 1483,

1490 (11th Cir. 1997). In doing so, we liberally construe Quire’s pro se pleadings.

Alba v. Montford, 517 F.3d 1249, 1252 (11th Cir. 2008). Because the district

court’s denial of leave to amend was based on futility, which is a legal conclusion,

we also review the denial de novo. Mizzaro v. Home Depot, Inc., 544 F.3d 1230,

1236 (11th Cir. 2008).

      Both of Quire’s claims are squarely foreclosed by Supreme Court precedent.

As for her first claim, the Supreme Court has held that citizens in Quire’s position

do not have a constitutional right to have police officers arrest another citizen. See



                                          4
               Case: 14-10053      Date Filed: 12/11/2014    Page: 5 of 7


Town of Castle Rock v. Gonzales, 545 U.S. 748, 768, 125 S.Ct. 2796, 2810 (2005)

(“[T]he benefit that a third party may receive from having someone else arrested

for a crime generally does not trigger protections under the Due Process

Clause . . . .”); DeShaney v. Winnebago Cnty. Dep’t of Soc. Servs., 489 U.S. 189,

195, 109 S.Ct. 998, 1003 (1989) (“[N]othing in the language of the Due Process

Clause itself requires the State to protect the life, liberty, and property of its

citizens against invasion by private actors.”); see also Lovins v. Lee, 53 F.3d 1208,

1209 (11th Cir. 1995) (“The Supreme Court has been particularly unreceptive to

the [claim] that citizens of this country have a substantive due process right to be

protected by government from the lawless among us.”). Nor is there any federal

statute guaranteeing that state police officers will make an arrest based on a

reported assault. And if there is no federal right supporting the first claim, it

cannot be a basis for relief under § 1983. See Robertson v. Hecksel, 420 F.3d

1254, 1261 (11th Cir. 2005) (“[B]efore § 1983 . . . can come into play, the plaintiff

must still establish the existence of a federal right.”). Thus, the district court did

not err in dismissing the first claim.

      Quire’s second claim fails for a different reason. Claims for false arrest and

false imprisonment under § 1983 fail as a matter of law if there was probable cause

for the arrest. See Rankin v. Evans, 133 F.3d 1425, 1435–36 (11th Cir. 1998).

And where the plaintiff was convicted of the offense for which she was allegedly



                                            5
                 Case: 14-10053      Date Filed: 12/11/2014      Page: 6 of 7


falsely arrested, that judgment of conviction “conclusively establishe[s] that the

arrest was made with probable cause, absent a showing of fraud, perjury or corrupt

means.” Howell v. Tanner, 650 F.2d 610, 615 (5th Cir. Unit B 1981). 5 As the

district court correctly pointed out, “Quire claims only that ‘Parks and her

accompli[c]es’ lied,” which “does not negate the probable cause that the officers,

in good faith, would have believed that they had.” See Kingsland v. City of

Miami, 382 F.3d 1220, 1226 (11th Cir. 2004) (“Probable cause to arrest exists

when an arrest is objectively reasonable based on the totality of the

circumstances.”). The district court therefore did not err in dismissing the second

claim.

         Finally, the district court did not err in denying Quire leave to amend her

complaint. As the district court correctly noted, the problem with Quire’s

complaint is not that she failed to include certain factual matter or relied on overly

generalized allegations; instead, the problem is that both her claims rely on theories

of recovery that are invalid as a matter of law. Thus, “a more carefully drafted

complaint could not state a claim [and] dismissal with prejudice is proper.”

Ziemba v. Cascade Int’l, Inc., 256 F.3d 1194, 1213 (11th Cir. 2001) (quotation

marks omitted).


   5
     Unit B decisions of the former Fifth Circuit are binding precedent in this Court. See Stein
v. Reynolds Sec., Inc., 667 F.2d 33, 34 (11th Cir. 1982).



                                               6
     Case: 14-10053   Date Filed: 12/11/2014   Page: 7 of 7


AFFIRMED.




                              7